TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                       NO. 03-05-00526-CV
                                       444444444444444


                                Yvonne Ramon Hinkle, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee



44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. FM504473, HONORABLE DARLENE BYRNE, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


                             MEMORANDUM OPINION


               On August 3, 2005, appellant Yvonne Ramon Hinkle signed an affidavit of voluntary

relinquishment of her parental rights to her child, M.R. On August 9, she filed a notice of appeal

without assistance of counsel. The Travis County District Clerk filed the clerk’s record on August

30. Hinkle’s brief was due on September 29. See Tex. R. App. P. 38.6(a). During the intervening

four months, Hinkle has neither filed a brief nor contacted this Court in any way.

               Documents in the clerk’s record indicate two different addresses for Hinkle. Because

Hinkle is not represented by counsel, notice of overdue brief was sent to one of those addresses on

October 11 but was returned to this Court as undeliverable. Another notice was sent on November

11 to the second address, stating that Hinkle’s brief was overdue and that, unless Hinkle filed a brief

or otherwise contacted this Court by November 14, her appeal would be dismissed for want of
prosecution. As of February 7, 2006, Hinkle has not filed a brief or contacted this Court. We

therefore dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 8, 2006




                                                2